Citation Nr: 0617873	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  00-08 643 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for the 
post-operative residuals of right shoulder dislocation and 
impingement syndrome, with arthritis, currently rated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for the 
post-operative residuals of left shoulder impingement 
syndrome, with arthritis, currently rated as 10 percent 
disabling.

4.  Entitlement to the assignment of a higher initial 
disability rating for arthritis of the right hand, currently 
rated as 10 percent disabling.

5.  Entitlement to the assignment of a higher initial 
disability rating for arthritis of the left hand, currently 
rated as 10 percent disabling.

6.  Entitlement to the assignment of a higher initial 
disability rating for right index finger amputation with 
metacarpal resection, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran served on active duty from March 1979 to January 
1986, and from July 1991 to January 1992.  Service in 
Southwest Asia from July to September 1991 is indicated by 
the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In an action dated in September 2001, the Board reopened a 
previously denied claim of service connection for PTSD based 
on the receipt of new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2001).  The Board then remanded 
the underlying claim of service connection and the rating 
issues listed above (with the exception of the amputation of 
the right index finger, which will be addressed below).  The 
Board sought action to ensure that all notification and 
assistance required by the Veterans Claims Assistance Act of 
2000 (VCAA) was completed, to give the veteran an opportunity 
to provide greater detail regarding his claimed in-service 
stressors, to afford him a VA orthopedic examination taking 
into account all functional impairments identified in 38 
C.F.R. §§ 4.40, 4.45, including pain, incoordination, 
weakness, fatigability, abnormal movements, etc., as required 
by the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and to afford him a psychiatric and psychological evaluation 
with a view toward determining whether he met the criteria 
for a diagnosis of PTSD.

Following remand, by a February 2004 decision, the RO awarded 
service connection for amputation of the right index finger 
with metacarpal resection, which was undertaken in February 
2003 and which was required because of complications due to 
his service-connected right hand arthritis.  A 30 percent 
rating was assigned effective from the day after a temporary 
total rating under 38 C.F.R. § 4.30 for right hand arthritis 
was terminated.  Because this surgical amputation represented 
a residual disability associated with the arthritis of the 
hand--an issue that the veteran had earlier appealed--the 
Board finds that the propriety of the 30 percent rating for 
the finger amputation must be considered part of the RO's 
initial rating for arthritis of the right hand.  In other 
words, the surgery was for arthritis of the hand, which had 
earlier been made the subject of an appeal.  In order to 
address all aspects of the rating for right hand arthritis, 
the surgery residuals must be considered too.  Consequently, 
this issue has been added by the Board as part of the appeal 
and must be considered as such by the RO.  A supplemental 
statement of the case on this issue is required.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to provide 
affirmative notification to the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  When, 
as here, VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice."  Mayfield, supra, 
at 128.  

On remand, the veteran was provided with a VCAA notification 
letter dated in September 2002.  The Board finds, however, 
that that notification was deficient because the veteran was 
not notified as to which portion of information and evidence, 
if any, was to be provided by the claimant, and because the 
notification did not specifically request that the veteran 
provide any evidence or information he had pertaining to his 
claims.  38 C.F.R. § 3.159(b).  A remand is thus required in 
order that the veteran be adequately notified regarding the 
VCAA.

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) specifies 
that VCAA notification to the veteran applies to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  On remand, the RO must ensure that VA's duty to 
notify, as clarified by the Court in Dingess, is met.

Where VA determines that the veteran did not engage in combat 
with the enemy, his lay testimony, by itself, is not enough 
to establish the occurrence of the alleged stressor necessary 
for a diagnosis of PTSD.  Instead, the record must contain 
evidence that corroborates the veteran's account as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Here, the record clearly shows that the 
veteran was not engaged in combat because his military 
occupational specialty was that of a vehicle mechanic, and 
because he did not arrive in the Southwest theater of 
operations until nearly five months after hostilities ceased.  
The veteran's claimed stressors are thus non-combat 
stressors, and must therefore be independently corroborated.

Here, the RO did not fulfill its duty to assist the veteran 
because it did not complete the actions necessary to attempt 
to corroborate his claimed non-combat stressors.  The RO 
contacted the veteran and narrowed, to a specific month, the 
timeframe of an alleged non-combat-related motor vehicle 
accident which the veteran contends that he saw, and that 
involved the death of a friend.  However, the veteran also 
described, in a July 2001 hearing and elsewhere in the 
record, an event involving the beating of dead enemy 
combatants alleged to have happened during his brief tour in 
Saudi Arabia after the Gulf War.  The record does not show 
that the RO asked the veteran for more detailed information 
about this event, including the location, approximate date, 
and names of potential witnesses.  Further, the RO did not 
contact the service department in an attempt to confirm 
either of the veteran's claimed non-combat stressors.  The 
Board will remand for completion of this action ordered in 
its previous remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  
Specifically, the RO must notify the 
claimant and the claimant's 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
appellant's claims; (2) that VA will 
seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio, supra.  

In so doing, the RO must also review 
the information and the evidence 
presented with the claims and 
provide the claimant with notice of 
what information and evidence not 
previously provided, if any, will 
assist in substantiating or is 
necessary to substantiate the 
elements of the claims as reasonably 
contemplated by the application.  
This notice should include notice 
with respect to the rating for 
amputation of the right index 
finger.  This includes notice 
regarding the criteria for not only 
a disability rating but for an 
effective date for the award of 
benefits.  See Dingess, supra.

2.  The RO must also contact the 
veteran in order to obtain specific 
information surrounding the 
veteran's claimed stressors.  The 
veteran should also be asked to 
provide as much detail as possible, 
including date, place, and names of 
potential witnesses, about the 
alleged incident involving dead 
enemy combatants.  The veteran 
should also be asked once again for 
any additional details regarding the 
motor vehicle accident alleged to 
have happened in August 1991.

Thereafter, the RO must contact the 
service department in an attempt to 
confirm the veteran's claimed 
stressors.  Specifically, the 
information sought should include:  
the whereabouts and activities of 
the veteran's unit from July 1991 to 
September 1991; whether members of 
the unit, including specifically the 
veteran himself, reported coming 
into contact with dead bodies; 
whether there were instances of dead 
bodies being beaten by soldiers; 
whether any members of the veteran's 
unit, including specifically the 
veteran himself, was witness to a 
fatal car accident involving the 
death of the friend identified by 
the veteran; and whether the 
veteran's unit operated in areas 
that were mined.

3.  Following completion of the 
above actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any PTSD.

The claims folder, including a copy 
of this remand, must be made 
available to the examiner(s) for 
review.

Psychological testing necessary to 
determining whether the veteran 
indeed has PTSD or any other mental 
disorder(s) should be performed.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific corroborated non-combat 
stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

The examiner should explain his/her 
opinions in the context of the 
entire record, including the current 
test results, the results of the 
search for evidence to corroborate 
the veteran's in-service stressors, 
and the medical opinion found in the 
November 1994 VA PTSD examination 
which suggested that the veteran was 
exaggerating symptoms.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include the 
criteria for rating the amputation 
of the right index finger and 
address the RO's adjudication of 
this 30 percent rating.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

